Order entered June 30, 1965, denying plaintiffs’ motion to vacate a preclusion order, unanimously reversed on the law, on the facts and in the exercise of discretion, and the motion granted, on condition that plaintiffs, within 15 days after the service of a copy of the order herein, pay to defendants the sum of $250 in addition to $30 costs and disbursements of this appeal. Apparently the default was occasioned by a misunderstanding and in the interest of justice the default should be opened.
Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.